PER CURIAM: *
Plaintiff-Appellant Naomi Sandres filed this action in the United States District Court naming the “United States Middle District Court of Louisiana, Chief Judge Brian A. Jackson” as the Defendant-Ap-pellee in the proceedings. Sandres’s complaint primarily encompassed allegations against Chief Judge Jackson with respect to the various rulings he rendered against her in other cases that were previously pending before the District Court.1 The action filed against Chief Judge Jackson was reassigned to United States District Judge James J. Brady who dismissed San-dres’s suit as frivolous, additionally citing to judicial immunity and lack of jurisdiction. Sandres appeals herein.
Sandres’s appeal is without arguable merit and is dismissed as frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.1983) (per curiam); 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


. Sandres appealed those cases and this Court affirmed, issuing a sanctions warning. See Sandres v. La. Div. of Admin., 551 Fed.Appx. 95, 101 (5th Cir.2013) (per curiam) (unpublished).